Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Species A in the reply filed on 4/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 24-33 have been withdrawn from prosecution. Applicant’s response correctly identified that in the restriction requirement, claim 13 was incorrectly identified as claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
The claims only require “at least one sensor” to detect knee angle, axial force and acceleration of the prosthetic leg unit (claim 20). The scope of “at least one sensor” is one. 
Claim 13: The specification fails to teach what one sensor, including its placement on the passive prosthetic knee unit, is capable of detecting knee angle and axial force.
Claim 20: The specification fails to teach what one sensor, including its placement on the passive prosthetic knee unit, is capable of detecting knee angle, axial force and acceleration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

(s) 13-19 and 21 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Bisbee, III et al (2010/0185124).
Bisbee, III et al teaches a method for controlling a passive prosthetic knee joint in a prosthetic unit. 
The prosthetic unit comprising: the passive prosthetic knee joint; a prosthetic leg unit coupled to the passive prosthetic knee joint; a prosthetic foot coupled to the prosthetic leg unit (see at least figure 3A for all three); at least one sensor (see at least claim 1).
The method for controlling the passive prosthetic knee joint comprising: detecting with the at least one sensor a knee angle (see at least claim 3) of the passive prosthetic knee joint; detecting with the at least one sensor an axial force (see at least claims 4-5) in the prosthetic leg unit.
Initiating a stair-climbing mode (par. 0015, 0097, 0100, 0111) of the passive prosthetic knee joint when the detected knee angle indicates a straightened passive prosthetic knee joint and the detected axial force is approximately zero.
Par. 0100 of Bisbee, III et al reads:
[0100] Another transition 924 may be recognized between the STE state 820 and the SWF state 840. This transition 924 is typically a less frequent state transition that may occur when walking up stairs foot over foot. During this ambulation pattern, the knee reads a period of stance extension (interpreted as knee angle indicates a straightened) followed by rapid unloading (interpreted as detecting an axial force of approximately zero). At this point, the knee moves directly into 
 Activating a flexion resistance control or flexion damping (see at least claims 6, 12 and par. 0012) of the passive prosthetic knee joint upon initiation of the stair-climbing mode.  
Claim 14, see element 100.
Claim 16, “wherein adjusting the flexion damping includes lowering the flexion damping to a minimum value”, see above, “without moving into the pre-swing state. Also, see figure 9.
Claim 17, see par. 0015, 0097, 0100, 0111, Figure 9 and Table 1.
Claim 18 is Table 1, damping inherently increases when the foot contacts the step in stance to provide support.
Claim 19, control unit 102.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRUCE E SNOW/Primary Examiner, Art Unit 3774